

116 HR 1758 IH: Restoration for the Families of the Fallen Act
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1758IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mrs. Hartzler introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo provide for the retroactive application of the mandatory increase in insurance coverage under
			 the Servicemembers’ Group Life Insurance for members of the Armed Forces
			 deployed to combat theaters of operation.
	
 1.Short TitleThis Act may be cited as the Restoration for the Families of the Fallen Act. 2.Retroactive application of increase in insurance coverage under Servicemembers’ Group Life Insurance for certain members of the Armed ForcesSubparagraph (D) of section 1967(a)(3) of title 38, United States Code, as added by section 625 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1801), shall apply with respect to deployments to a combat theater of operations occurring on or after November 1, 2006.
		